Exhibit 10.1

FORM OF LONG-TERM INCENTIVE AWARD AGREEMENT

JULY 15, 2019 PERFORMANCE-BASED CASH AWARD (“SOURCING EXPENSE SAVINGS”)

THIS LONG-TERM INCENTIVE AWARD AGREEMENT (this “Agreement”) is made effective
and entered into as of July 15, 2019, by and between PIER 1 IMPORTS, INC., a
Delaware corporation (the “Company”), and                      (the “Grantee”).

WHEREAS, pursuant to the provisions of the Pier 1 Imports, Inc. 2015 Stock
Incentive Plan, as amended (the “Plan”), the Compensation Committee (the
“Committee”) of the Board of Directors of the Company (the “Board”) has the
authority to grant Awards under the Plan to employees of the Company and its
Affiliates (as defined in the Plan); and

WHEREAS, during Grantee’s employment, and based on Grantee’s position with the
Company and/or its Affiliates, Grantee has acquired and will continue to
acquire, by reason of Grantee’s position, substantial knowledge of the
operations and practices of the business of the Company and/or its Affiliates;
and

WHEREAS, the Company desires to assure that, to the extent and for the period of
Grantee’s service and for a reasonable period thereafter, the confidentiality of
the Company’s and its Affiliates’ trade secrets and proprietary information be
maintained, and the Company’s and its Affiliates’ goodwill and other legitimate
business interests be protected, each of which could be compromised if any
competitive business were to secure Grantee’s services; and

WHEREAS, the Committee has determined that Grantee be granted a
Performance-Based Cash Award under the Plan upon the terms set forth below;

NOW, THEREFORE, the Company and the Grantee hereby agree as follows:

1.     Grant of Award. The Grantee is hereby granted a Performance-Based Cash
Award under the Plan (this “Performance Award”), subject to the terms and
conditions hereinafter set forth, with a maximum cash award of $600,000,
inclusive of the Cash Pre-Payment as defined below.

2.    Cash Pre-Payment. Notwithstanding the vesting provisions set forth in
Section 4 below, the Company shall pay Grantee $150,000 of the Performance Award
on or prior to August 15, 2019 (the “Cash Pre-Payment”). If, on or prior to
July 15, 2020, Grantee is terminated for “Cause” or voluntarily resigns without
“Good Reason,” each as defined below, Grantee agrees that within ten
(10) business days of the separation of Grantee’s employment from the Company or
any of its Affiliates, Grantee will repay the Cash Pre-Payment paid to Grantee
by the Company. Grantee further agrees that Grantee will make the repayment to
the Company or an Affiliate in the form of a check or money order made payable
to Pier 1 Imports, Inc. In the event Grantee is obligated to repay or reimburse
the Company or an Affiliate for the Cash Pre-Payment as provided in this
Agreement, Grantee authorizes the Company or an Affiliate to deduct any portion
of the Cash Pre-Payment which Grantee is obligated to repay or reimburse from
any wages due and owing to Grantee including, but not limited to, Grantee’s
final paycheck. Grantee understands and agrees that, if such monies are not
sufficient to repay the full amount Grantee owes, Grantee will still remain
obligated to reimburse or pay the balance to the Company or an Affiliate.

3.    Certain Definitions. For purposes of this Award, the term or phrase means
as follows:

“Cause” means a good faith determination by the Board (after providing the
Grantee with reasonable notice and a reasonable opportunity to be heard in
person on the matter) that any of the



--------------------------------------------------------------------------------

following has occurred: (i) the Grantee’s material or habitual failure to follow
the reasonable and lawful directions of any superior officer of the Company,
provided the direction(s) is not materially inconsistent with the duties or
responsibilities of the Grantee’s position, or a material or habitual failure to
perform Grantee’s duties with the Company (other than any such failure resulting
from the Grantee’s disability) which failure is not cured within ten (10) days
after a written demand for performance is delivered to the Grantee by the
Company which specifically identifies the manner in which the Company believes
that the Grantee has materially or habitually failed to perform the Grantee’s
duties; (ii) the Grantee’s indictment for, conviction of, or entry of a plea of
guilty or nolo contendere or no contest with respect to: (a) any felony, or any
misdemeanor involving dishonesty or moral turpitude (including pleading guilty
or nolo contendere to a felony or lesser charge which results from plea
bargaining), whether or not such felony, crime or lesser offense is connected
with the business of the Company, or (b) any crime connected with the business
of the Company; (iii) the Grantee’s engaging in any gross negligence or gross
misconduct in connection with the performance of Grantee’s duties, which is, or
is likely to be, materially injurious to the Company, its financial condition,
or its reputation; (iv) the Grantee’s commission of or engagement in any act of
fraud, misappropriation, material dishonesty, or embezzlement, whether or not
such act was committed in connection with the business of the Company; (v) the
Grantee’s breach of fiduciary duty or breach of any of the covenants set forth
in Sections 5(b) or 5(c) of this Agreement; or (vi) the Grantee’s violation of
the Company’s policy against harassment or its equal employment opportunity
policy, a material violation of the Company’s code of business conduct or a
material violation of any other policy or procedure of the Company.

“Good Reason” means, without the Grantee’s written consent: (i) a reduction of
more than ten percent (10%) in the sum of Grantee’s annual base salary and
target bonus opportunity as a percentage of base salary from those in effect as
of the date of this Agreement; (ii) a material diminution in Grantee’s
authority, duties or responsibilities; (iii) Grantee’s mandatory relocation to
an office more than fifty (50) miles from the primary location at which Grantee
is required to perform Grantee’s duties as of the date of this Agreement;
(iv) any other action or inaction that constitutes a material breach by the
Company of the terms of this Agreement, including failure of a successor company
to assume or fulfill the obligations under this Agreement; or (v) in
anticipation or contemplation of or following a Corporate Change, as defined
above, a material adverse change in the Grantee’s reporting structure. In each
case, Grantee must provide the Company with written notice of the facts giving
rise to a claim that “Good Reason” exists for purposes of this Agreement, within
thirty (30) days of the initial existence of such Good Reason event, and the
Company shall have the right to remedy such event within sixty (60) days after
receipt of Grantee’s written notice (“the sixty (60) day period”). If the
Company remedies the Good Reason event within the sixty (60) day period, the
Good Reason event (and Grantee’s right to receive any benefit under this
Agreement on account of termination of employment for Good Reason) shall cease
to exist. If the Company does not remedy the Good Reason event within the sixty
(60) day period, and Grantee does not incur a termination of employment within
thirty (30) days following the earlier of: (y) the date the Company notifies
Grantee that it does not intend to remedy the Good Reason or does not agree that
there has been a Good Reason event, or (z) the expiration of the sixty (60) day
period, the Good Reason event (and Grantee’s right to receive any benefit under
this Agreement on account of termination of employment for Good Reason) shall
cease to exist. Notwithstanding the foregoing, if Grantee fails to provide
written notice to the Company of the facts giving rise to a claim of Good Reason
within thirty (30) days of the initial existence of such Good Reason event, the
Good Reason event (and Grantee’s right to receive any benefit under this
Agreement on account of termination of employment for Good Reason) shall cease
to exist as of the thirty-first (31st) day following the later of its occurrence
or Grantee’s knowledge thereof.



--------------------------------------------------------------------------------

“Measurement Date” means February 27, 2021.

“Measurement Period” means the Company’s three (3) fiscal years beginning on and
including March 4, 2018 and ending on and including February 27, 2021.

“Sourcing Expense” means (x) the total FOB cost for all products purchased
within a particular product department plus (y) the total commission paid for
all products purchased within that product department divided by (z) the number
of products purchased in that product department, each for a given fiscal year.

“Sourcing Expense Savings” means the dollar amount obtained by (1) calculating
the positive or negative variance (the “Variance”) in Sourcing Expense in fiscal
2021 as compared to fiscal 2018 for each product department, measured as of the
Measurement Date; (2) multiplying (x) such Variance times (y) the actual number
of products purchased in fiscal 2021 for each product department (the product of
(x) and (y) to be referred to as the “Product Variance”); and (3) totaling the
Product Variance for each product department. Expenses for vendor
direct-to-consumer are specifically excluded from the calculation of Sourcing
Expense Savings. Sourcing Expense Savings may be subject to
adjustment for certain items as provided in the Plan at the discretion of the
Compensation Committee.

4.     Vesting; Termination of Award.

(a)    Vesting. The target amount of this Performance Award is $300,000 (the
“Target Performance Award”), which is inclusive of the Cash Pre-Payment. Grantee
has the opportunity to earn up to 200% of the Target Performance Award,
inclusive of the Cash Pre-Payment. Provided that (y) the percentage of Sourcing
Expense Savings achieved during Fiscal 2021 as compared to Sourcing Expense in
Fiscal 2018 meets or exceeds the target percentage shown on the table set forth
in Section 9 hereof, and (z) the Grantee is employed by the Company or an
Affiliate on the date of filing of the Company’s Annual Report on Form 10-K with
the Securities and Exchange Commission for the Company’s fiscal year ending
February 27, 2021 (the “Filing Date”), and subject to the other terms and
conditions of this Agreement, Grantee shall be eligible to earn from 100% to
200% of the Target Performance Award as shown on the table set forth in
Section 9 hereof, which shall be payable in cash less the Cash Pre-Payment,
within thirty (30) days of the Filing Date.

The determination by the Committee with respect to the achievement of the
Sourcing Expense Savings over the Measurement Period as set forth in condition
(y) above shall be effective on the Filing Date.

(b)     Corporate Change. A pro rata portion of the Target Performance Award
shall vest upon (i) a Corporate Change (as defined in the Plan) AND (ii) the
occurrence of one of the following: (a) the Performance Award is not assumed by
the surviving or acquiring entity or otherwise equitably converted or
substituted in connection with the Corporate Change, or (b) the Performance
Award is assumed by the surviving or acquiring entity or otherwise equitably
converted or substituted in connection with the Corporate Change and the
termination of Grantee’s employment by the Company (or the surviving or
acquiring entity) without Cause or Grantee’s resignation for Good Reason occurs
within one year after the effective date of the Corporate Change. The pro rata
portion of the Target Performance Award under this Section 4(b) shall be
calculated based on the portion of the Measurement Period that has elapsed at
the time of vesting associated with a Corporate Change, and shall be payable
less the amount of the Cash Pre-Payment.



--------------------------------------------------------------------------------

(c) Termination of Employment. Upon termination of employment of the Grantee
with the Company or any Affiliate of the Company (or the successor of any such
company) for any reason other than as specified in Section 4(b) above, the
Grantee shall forfeit all rights to amounts not paid pursuant to the Performance
Award. For purposes of this Performance Award, no termination of Grantee’s
employment shall occur as a result of the transfer of Grantee between the
Company and any Affiliate or as a result of the transfer of the Grantee between
two Affiliates. The cessation of a relationship between the Company and an
Affiliate with which the Grantee is employed whereby such company is no longer
an Affiliate shall constitute a termination of employment of the Grantee.

5.     Covenants Not to Disclose, Solicit or Compete. For purposes of this
Section 5, the term “Company” shall include Pier 1 Imports, Inc. and all of its
subsidiaries, parent companies and affiliates thereof.

(a)     Non-Disclosure of Confidential Information and Return of Property.

(i) Grantee acknowledges that: (A) the Company and its Affiliates are engaged in
a continuous program of research and development respecting their activities,
business and customers throughout the United States and the countries in which
they operate or conduct business (the foregoing, together with any other
businesses in which the Company and/or its Affiliates engage from the date
hereof to the date of the termination of Grantee’s employment with the Company
and/or any of its Affiliates to be known as the “Company Business”);
(B) Grantee’s work for and position with the Company and/or its Affiliates has
allowed Grantee, and will continue to allow Grantee, access to trade secrets of,
and Confidential Information (as defined below) concerning the Company Business;
(C) the Company would not have agreed to grant the Grantee this Performance
Award• but for the agreements and covenants contained in this Agreement; and
(D) the agreements and covenants contained in this Agreement are necessary and
essential to protect the business, goodwill, and customer relationships that
Company and/or its Affiliates have expended significant resources to
develop. The Company agrees and acknowledges that, on or following the date of
this Agreement, the Company and/or its Affiliates will provide Grantee with one
or more of the following: (X) continued and ongoing authorization through
computer passwords or by other means to access Confidential Information
regarding the Company, its Affiliates and the Company Business;
(Y) authorization to represent the Company and/or its Affiliates in
communications with customers, suppliers, vendors, manufacturers, agents and
other third parties to promote the goodwill of the Company Business, all in
accordance with generally applicable policies of the Company and/or its
Affiliates; and (Z) participation in certain restricted access meetings,
conferences or training relating to Company Business and the Grantee’s position
with the Company and/or its Affiliates. Grantee understands and agrees that if
Confidential Information were used in competition against the Company and/or its
Affiliates, the Company and/or its Affiliates would experience serious harm and
the competitor would have a unique advantage against the Company and/or its
Affiliates.

(ii)     Non-Disclosure of Confidential Information. Grantee agrees that Grantee
shall not, directly or indirectly, use any Confidential Information on Grantee’s
own behalf or on behalf of any person or entity other than the Company, or
reveal, divulge, or disclose any Confidential Information to any person or
entity not expressly authorized by the Company to receive such Confidential
Information. This obligation shall remain in effect for as long as the
information or materials in question retain their status as Confidential
Information. Grantee further agrees that Grantee shall fully cooperate with the
Company



--------------------------------------------------------------------------------

in maintaining the Confidential Information to the extent permitted by law. The
parties acknowledge and agree that this Agreement is not intended to, and does
not, alter either the Company’s rights or Grantee’s obligations under any state
or federal statutory or common law regarding trade secrets and unfair trade
practices. Anything herein to the contrary notwithstanding, Grantee shall not be
restricted from: (A) disclosing information that is required to be disclosed by
law, court order or other valid and appropriate legal process; provided,
however, that in the event such disclosure is required by law, Grantee shall
provide the Company with prompt notice of such requirement so that the Company
may seek an appropriate protective order prior to any such required disclosure
by Grantee; (B) reporting possible violations of federal, state, or local law or
regulation to any governmental agency or entity, or from making other
disclosures that are protected under the whistleblower provisions of federal,
state, or local law or regulation, and Grantee shall not need the prior
authorization of the Company to make any such reports or disclosures and shall
not be required to notify the Company that Grantee has made such reports or
disclosures; (C) disclosing a trade secret (as defined by 18 U.S.C. § 1839) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, in either event solely for the purpose of
reporting or investigating a suspected violation of law; or (D) disclosing a
trade secret (as defined by 18 U.S.C. § 1839) in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.

(iii) Definition of Confidential Information. “Confidential Information” means
any and all data and information relating to the Company Business that (A) is
disclosed to Grantee or of which Grantee becomes aware as a consequence of
Grantee’s employment with the Company; (B) has value to the Company; and (C) is
not generally known outside of the Company. “Confidential Information” shall
include, but is not limited to the following types of information regarding,
related to, or concerning the Company: trade secrets (as defined by applicable
law); financial plans and data; management planning information; business plans;
operational methods; market studies; marketing plans or strategies; pricing
information; product development techniques or plans; listings of customers,
buying agents, vendors and manufacturers; customer, buying agent, vendor and
manufacturer files, data and financial information; details of customer, buying
agent, vendor and manufacturer contracts; current and anticipated customer,
buying agent, vendor and manufacturer requirements; identifying and other
information pertaining to business referral sources; past, current and planned
research and development; computer aided systems, software, strategies and
programs; business acquisition plans; management organization and related
information (including, without limitation, data and other information
concerning the compensation and benefits paid to officers, directors, employees
and management); personnel and compensation policies; new personnel acquisition
plans; and other similar information. “Confidential Information” also includes
combinations of information or materials which individually may be generally
known outside of the Company, but for which the nature, method, or procedure for
combining such information or materials is not generally known outside of the
Company. In addition to data and information relating to the Company,
“Confidential Information” also includes any and all data and information
relating to or concerning a third party that otherwise meets the definition set
forth above, that was provided or made available to the Company by such third
party, and that the Company has a duty or obligation to keep confidential. This
definition shall not limit any definition of “confidential information” or any
equivalent term under state or federal law. “Confidential Information” shall not
include information that has become generally available to the public by the act
of one who has the right to disclose such information without violating any
right or privilege of the Company.



--------------------------------------------------------------------------------

(iv)    Return of Materials. Grantee agrees that Grantee will not retain or
destroy (except as set forth below), and will immediately return to the Company
on or prior to the date that Grantee’s employment with the Company shall
terminate for any reason (the “Date of Termination”), or at any other time the
Company requests such return, any and all property of the Company that is in
Grantee’s possession or subject to Grantee’s control, including, but not limited
to, customer, buying agent, vendor and manufacturer files and information,
papers, drawings, notes, manuals, specifications, designs, devices, code, email,
documents, diskettes, CDs, tapes, keys, access cards, credit cards,
identification cards, equipment, computers, mobile devices, other electronic
media, all other files and documents relating to the Company and its business
(regardless of form, but specifically including all electronic files and data of
the Company), together with all Confidential Information belonging to the
Company or that Grantee received from or through Grantee’s employment with the
Company. Grantee will not make, distribute, or retain copies of any such
information or property. To the extent that Grantee has electronic files or
information in Grantee’s possession or control that belong to the Company or
contain Confidential Information (specifically including but not limited to
electronic files or information stored on personal computers, mobile devices,
electronic media, or in cloud storage), on or prior to the Date of Termination,
or at any other time the Company requests, Grantee shall (A) provide the Company
with an electronic copy of all of such files or information (in an electronic
format that is readily accessible by the Company); (B) after doing so, delete
all such files and information, including all copies and derivatives thereof,
from all non-Company owned computers, mobile devices, electronic media, cloud
storage, and other media, devices, and equipment, so that such files and
information are permanently deleted and irretrievable; and (C) upon written
request by the Company on or following the Date of Termination, provide a
written certification to the Company that the required deletions have been
completed and specifying the files and information deleted and the media source
from which they were deleted.

(b)     Non-Solicitation of Employees and Independent Contractors. During
Grantee’s employment with the Company and for twelve (12) months following the
Date of Termination, Grantee will not, directly or indirectly, whether on
Grantee’s own behalf or as a principal or representative of any other person or
entity, recruit, solicit, or induce or attempt to recruit, solicit or induce any
employee or independent contractor of the Company with whom Grantee had any
contact whatsoever during Grantee’s employment to terminate his or her
employment or other relationship with the Company or to enter into employment or
any other kind of business relationship with Grantee or any other person or
entity.

(c)    Non-Competition. In return for the Company’s and its Affiliates’ promise
to provide Grantee with access to and use of its Confidential Information (as
described in Section 5(a)(i)-(iii) above), during Grantee’s employment with the
Company and for twelve (12) months following the Date of Termination (or for
eighteen (18) months following the Date of Termination, if the termination
occurs within one year after the effective date of a Corporate Change), Grantee
will not, within the Restricted Area, directly or indirectly, engage, either as
a principal, employee, partner, consultant, officer, director or investor (other
than a less-than-1% stock interest in a corporation), in a business which is a
competitor of the Company, in the same or similar type capacity as Grantee was
employed by the Company. For purposes of this Section 5(c), a business shall be
deemed a “competitor” of the Company if it engages in the commerce of a Home
Fashions or Furniture Business or is a Home Décor Division of a Business,
whether through stores (retail or wholesale), on-line e-commerce or any
combination thereof.



--------------------------------------------------------------------------------

(i)    The term “Restricted Area” shall mean the United States unless, during
the last two (2) years of Grantee’s employment, Grantee’s employment
responsibilities include a different geographic territory and Grantee’s access
to Confidential Information is restricted to such different geographic
territory, in which case the term “Restricted Area” shall mean such different
geographic territory.

(ii)     The term “Home Fashions or Furniture Business” shall mean a business
(however organized or conducted, including any on-line e-commerce operations)
that primarily engages in the sale, marketing, distribution, manufacturing or
design of merchandise consisting of furniture, decorative accessories,
housewares, bed and bath, and seasonal goods, or any other category of
merchandise sold by the Company during Grantee’s employment. By way of
illustration, a “Home Fashions or Furniture Business” shall include such
businesses as the Company, Restoration Hardware, Inc., Kirkland’s, Inc.,
Williams-Sonoma, Inc., Pottery Barn, Inc., Tuesday Morning Corporation, and Bed,
Bath & Beyond, Inc. and stores under the names “World Market,” “Cost Plus,”
“Cost Plus World Market,” “Crate & Barrel,” “Home Goods,” “Home Sense, “IKEA,”
“Wayfair,” “Hayneedle,” and “At Home.”

(iii)    The term “Home Décor Division of a Business” shall mean a category,
division, branch, or unit of a business (however organized or conducted,
including any on-line e-commerce operations, specialty retailer, big box
retailer or department store) that engages in the sale, marketing, distribution,
manufacturing or design of furniture, decorative accessories, housewares, bed
and bath, and seasonal goods, or any other category of merchandise sold by the
Company during the Grantee’s employment. By way of illustration, a “Home Décor
Division of a Business” shall include the home furnishings, home décor or other
similar home-related category, division, branch, or unit of The TJX Companies,
Inc., Ross Stores, Inc., J.C. Penney Company, Inc., Target Corporation, The
Michaels Companies, Inc., The Container Store Group, Inc., Amazon.com, Inc., and
Neiman Marcus Group LTD LLC.

(iv)     The Company may from time to time prior to any Date of Termination, by
written notice to the Grantee, for purposes of clarification, add to the list of
illustrative examples of a Home Fashions or Furniture Business or a Home Décor
Division of a Business set forth in this Section 5(c) the names of other
companies or businesses meeting the definitions of such terms.

(d)    Enforcement of Protective Covenants.

(i)    Rights and Remedies Upon Breach. The parties specifically acknowledge and
agree that the remedy at law for any breach of the restrictions in Section 5 of
this Agreement (the “Protective Covenants”) will be inadequate, and that in the
event Grantee breaches, or threatens to breach, any of the Protective Covenants,
the Company shall have the right and remedy, without the necessity of proving
actual damage or posting any bond, to enjoin, preliminarily and permanently,
Grantee from violating or threatening to violate the Protective Covenants and to
have the Protective Covenants specifically enforced by any court of competent
jurisdiction, it being agreed that any breach or threatened breach of the
Protective Covenants would cause irreparable injury to the Company and that
money damages would not provide an adequate remedy to the Company. Grantee
understands and agrees that if Grantee violates any of the obligations set forth
in the Protective Covenants, the period of restriction applicable to each
obligation violated shall cease to run during the pendency of any litigation
over such violation, provided that such litigation was initiated during the
period of effectiveness of the Protective Covenants. Such rights and remedies
shall be in addition to, and not in lieu of, any other rights and remedies
available to the Company at law or in equity. The Company’s ability to enforce
its rights under the Protective Covenants or applicable law against Grantee
shall not be impaired in any way by the existence of a claim or cause of action
on the part of Grantee based on, or arising out of, this Agreement or any other
event or transaction.



--------------------------------------------------------------------------------

(ii)    Severability and Modification of Covenants. Grantee acknowledges and
agrees that each of the Protective Covenants is reasonable and valid in time and
scope and in all other respects and is no greater than necessary to protect the
Company Business. The parties agree that it is their intention that the
Protective Covenants be enforced in accordance with their terms to the maximum
extent permitted by law. Each of the Protective Covenants shall be considered
and construed as a separate and independent covenant. Should any part or
provision of any of the Protective Covenants be held invalid, void, or
unenforceable, such invalidity, voidness, or unenforceability shall not render
invalid, void, or unenforceable any other part or provision of this Agreement or
such Protective Covenant. If any of the provisions of the Protective Covenants
should ever be held by a court of competent jurisdiction to exceed the scope
permitted by the applicable law, such provision or provisions shall be
automatically modified to such lesser scope as such court may deem just and
proper for the reasonable protection of the Company Business and may be enforced
by the Company to that extent in the manner described above and all other
provisions of this Agreement shall be valid and enforceable.

(e) Termination Without Cause or for Good Reason. Notwithstanding the foregoing,
if Grantee’s employment with the Company or an Affiliate is involuntarily
terminated without Cause or Grantee voluntarily terminates Grantee’s employment
for Good Reason, Grantee shall not be subject to the restrictions on
non-competition set forth in Section 5(c) of this Agreement; provided, however,
that Grantee is not in breach of any other terms and conditions of this
Agreement. The restrictions related to non-disclosure of confidential
information and return of property in Section 5(a) and non-solicitation
contained in Section 5(b) shall remain in full force and effect regardless of
the manner of termination of Grantee’s employment.

6.    Disclosure of Agreement. Grantee acknowledges and agrees that, during the
twelve (12) months following the Date of Termination, Grantee will disclose the
existence and terms of this Agreement to any prospective employer, business
partner, investor or lender prior to entering into an employment, partnership or
other business relationship with such prospective employer, business partner,
investor or lender. Grantee further agrees that the Company and/or any of its
Affiliates shall have the right to make any such prospective employer, business
partner, investor or lender of Grantee aware of the existence and terms of this
Agreement.

7.    Incorporation of Plan Provisions. This Agreement is made pursuant to the
Plan and is subject to all of the terms and provisions of the Plan as if the
same were fully set forth herein, and receipt of a copy of the Plan is hereby
acknowledged. Capitalized terms not otherwise defined herein shall have the same
meanings set forth for such terms in the Plan. If there is any conflict between
this Agreement and the Plan, the Plan controls.

8.    Miscellaneous. This Agreement (a) shall be binding upon and inure to the
benefit of any successor of the Company, (b) shall be governed by the laws of
the State of Texas, and any applicable laws of the United States, and (c) may
not be amended without the written consent of both the Company and the Grantee.
No contract or right of employment shall be implied by this Agreement, nor shall
this Agreement interfere with or restrict in any way the rights of the Grantee’s
employer to discharge the Grantee at any time for any reason whatsoever, with or
without cause.



--------------------------------------------------------------------------------

This Award along with all other Awards received by the Grantee (including any
proceeds, gains or other economic benefit actually or constructively received by
the Grantee upon any receipt or exercise of any Award) shall be subject to the
provisions of the Company’s claw-back policy as set forth in Section 10 of the
Company’s Code of Business Conduct and Ethics (as amended from time to time)
including any amendments of such claw-back policy adopted to comply with the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act
and any rules or regulations promulgated thereunder.

9.     Certain Additional Information. This Section 9 sets forth certain
information referred to in Section 4 of this Agreement.

 

Percentage of Sourcing Expense Savings*
(Fiscal 2021 versus Fiscal 2018)

   Value of Target
Performance Award
Earned  

9.00% - 9.99%

   $ 300,000 - $396,000  

10.00% - 10.99%

   $ 399,000 - $495,000  

11.00% - 11.99%

   $ 498,000 - $597,000  

12.00%+

   $ 600,000  

 

*

Vesting of Performance Award between the minimum and maximum percentage of
Sourcing Expense Savings targets in each band shall be interpolated.



--------------------------------------------------------------------------------

EXECUTION PAGE OF PERFORMANCE-BASED CASH AWARD AGREEMENT

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective on
the date first above written.

 

COMPANY:         GRANTEE: Pier 1 Imports, Inc         BY:   

 

       

 

   [NAME]         [NAME]    [TITLE]         [TITLE] DATE:   

 

        DATE:                                                         